 
 
I 
108th CONGRESS
2d Session
H. R. 4180 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2004 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide reimbursement for members of the Armed Forces retired for a combat-related disability for travel to military treatment facilities for medical care during the first two years after such retirement. 
 
 
1.Travel reimbursement for military disability retirees 
(a)Reimbursement based on Department of Veterans Affairs beneficiary travel rateSection 1074i of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Disability retireesA member retired under chapter 61 of this title for a combat-related disability (as defined in section 1413a(e) of this title) shall be provided reimbursement for the travel expenses of such member for travel, during the two-year period beginning on the date of the retirement of the member, to a military treatment facility for medical care. Reimbursement under this subsection shall, as nearly as practicable, be under the same terms and conditions, and shall be at the same rate, as apply to beneficiary travel reimbursement provided by the Secretary of Veterans Affairs under section 111 of title 38.. 
(b)Effective dateSubsection (c) of section 1074i of title 10, United States Code, as added by subsection (a), shall apply with respect to members retired under chapter 61 of title 10, United States Code, on or after October 7, 2001.  
 
